DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 6/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on the instant disclosure, it is unclear what the difference between claims 6 and 7 is. Fig 3 shows a first electrically conductive wire 20 including a first deformable actuator 21 on the wire 20, however it appears that it only goes through one lumen. While Fig 6 shows multiple lumens, there still only appears to be a singular deformable actuator 21 and electrically conductive wire 20. The current language of claim 6 and 7 make is unclear how the two configurations of the electrically conductive wire(s) and deformable actuator(s) within the lumens differ from each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al. (US Patent Pub. 20080147000 hereinafter “Seibel”, Note this reference was previously cited) in view of Greifender (WO 2018170537, Note this reference was previously cited).
Regarding Claim 1, Seibel teaches (Fig 28) an invasive medical device comprising a flexible sheath (tubular portion of 190; [0003] teaches a flexible shaft) enveloping at least one lumen (lumen within 190), said at least one lumen comprising an electrically conductive wire (196a,b 198a,b) including a deformable actuator (192) for deforming a section of the invasive medical device in response to an electric current provided through the electrically conductive wire [0073], 
Seibel does not teach the invasive medical device wherein the flexible sheath comprises a set of apertures extending through the flexible sheath to the at least one lumen, said apertures being filled with an adhesive anchoring the deformable actuator to the flexible sheath. 
Greifender teaches [0053] a method of attaching conductive bands (28) to a catheter sheath (12) comprising a conductive adhesive and apertures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adhesive pads of the flexible sheath of Seibel with a set of apertures extending through the flexible sheath to at least one lumen, wherein said apertures are filed with an adhesive anchoring the deformable actuator to the flexible sheath as taught by Greifender. One of ordinary skill in the art would have been motivated to do so in order to provide an alternative method of attaching a component such as the actuator to the flexible sheath (Greifender [0053]).
Regarding Claim 2, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. Seibel further teaches the invasive medical device wherein the deformable actuator (192) comprises a shape memory material (see [0073] teaching 192 is a SMA).  
Regarding Claim 3, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. Seibel further teaches the invasive medical device wherein the deformable actuator comprises an electro-actuated polymer (see [0073] teaching 192 is an EAP).
Regarding Claims 4-5, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. Seibel does not teach the invasive medical device further comprising a biocompatible sleeve around a section of the flexible sheath comprising the set of apertures; wherein the biocompatible sleeve comprises a shrink wrap polymer. 
Greifender further teaches the invasive medical device further comprising a biocompatible sleeve around a section of the flexible sheath comprising the set of apertures; wherein the biocompatible sleeve comprises a shrink wrap polymer ([0053], interpreting heat shrink as a biocompatible sleeve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invasive medical device of Seibel such that it includes a biocompatible sleeve around a section of the flexible sheath comprising the set of apertures; wherein the biocompatible sleeve comprises a shrink wrap polymer as taught by Greifender. One of ordinary skill in the art would have been motivated to do so in order to fix the electrical conductive components to the sheath and form a linear outer surface which would reduce risks of lesions being formed (Greifender [0057]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibel (US Patent Pub. 20080147000) in view of Greifender (WO 2018170537) as applied to claim 1 above, and further in view of Ueda (US Patent 4799474).
Regarding Claim 6, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. Seibel further teaches the invasive medical device wherein the at least one lumen comprises: a first lumen compering a first electrically conducting wire (196a,b); and a further lumen comprising a further electrically conductive wire (198a,b; see Figs 28-29 and [0053] teaching multiple lumens may be used to convey functional components such as electrical leads within the catheter). Seibel also teaches in Figs 28-29 that there may be multiple actuators (192). 
Siebel does not teach the at least one lumen comprising a first lumen including a first deformable actuator and a further lumen including a further deformable actuator. 
Ueda teaches (Fig 16) a sheath comprising multiple deformable actuators (44) within lumens (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invasive medical device of Siebel such that the deformable actuator and the further deformable actuator were within the lumen as taught by Ueda. One of ordinary skill in the art would recognize that doing so would achieve the same predictable result of bending a tip when a pulse is applied (Ueda Col 1 line 48 – Col 2 line 2). 
Regarding Claim 7, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. Seibel further teaches the invasive medical device wherein the at least one lumen comprises a first lumen comprising a portion of the electrically conductive wire (196a,b); and a further lumen comprising a further portion of the electrically conductive wire (198a,b) (see [0053] teaching multiple lumens may be used to convey functional components such as electrical leads within the catheter). Seibel also teaches in Figs 28-29 that there may be multiple actuators (192). 
Siebel does not teach the at least one lumen comprising a first lumen including a portion of the deformable actuator and a further lumen including a further portion of the deformable actuator. 
Ueda teaches (Fig 16) a sheath comprising multiple deformable actuators (44) within lumens (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invasive medical device of Siebel such that the deformable actuator and the further deformable actuator were within the lumen as taught by Ueda. One of ordinary skill in the art would recognize that doing so would achieve the same predictable result of bending a tip when a pulse is applied (Ueda Col 1 line 48 – Col 2 line 2). 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al. (US Patent Pub. 20080147000) in view of Greifender (WO 2018170537) as applied to claim 1 above, and further in view of Whiting et al. (US Patent Pub. 20060079787 hereinafter “Whiting”).
Regarding Claim 8, the combination of Seibel and Greifender teaches all elements of claim 1 as described above. The combination does not teach the invasive medical device of claim 7, wherein the flexible sheath comprises a polymer reinforced by a metal braiding, said adhesive extending through the metal braiding.  
Whiting teaches [0114] a shaft comprising a reinforcing braid (84) in order to provide torquability and flexibility to the shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible sheath of Seibel and Greifender with a polymer reinforced by a metal braiding as taught by Whiting. Whiting teaches that you can embed the reinforcing braid into the tubing (Whiting [0114]). One having ordinary skill in the art would understand that if using the adhesive as described by Greifender, that the adhesive would need to extend through the metal braiding in the modified version of Seibel to maintain the connection between the electrically conductive wire and the deformable actuator. One of ordinary skill in the art would have been motivated to make this modification in order to provide varying torquabilty and flexibility to the sheath (Whiting [0114]).
Regarding Claim 9, the combination of Seibel, Greifender and Whiting teaches all elements of claim 8 as described above. Seibel further teaches the invasive medical device wherein the invasive medical device is a multi-lumen catheter (190; see [0053] teaching multiple lumens may be used to convey functional components such as electrical leads within the catheter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783